OFFI&   OF THE’ AITORNEY       GENERAL   OF TEXAS
                                                                  AUSTIN




                                                                                                            .                ’


                                                                                                                         .




                        :.        ‘.
                                                                                                    .               _’
 ... .
._.              ..          -.
    _. .,


                                                                                                                .
                                                                                                        1




                                   ..
     :                . .: -. ::.:. ..
            ..            :*
    : .




                                                                                                                             -.:,




                                                  Artiale   7, Seat&an b ot!the   State ConsbLtu-
                                         tion Qrovidest




                                                                             ._
                                                                         .




                                                                                        ..
        .
            34:




,: ..
                 - -.   ?,   .   . _..
                                         356)




    .‘.
.   .     -.‘.